DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see section titled “Objection”, with respect to claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn. 
Applicant’s arguments, see section titled “35 U.S.C. § 112”, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see section titled “35 U.S.C. § 103”, with respect to claims 1 and 3-15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least US 20210168571 by Tang as shown below.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  de-indent the sending and considering steps and add a semi-colon after “indication” on line 6 and indicate what “NAS” on line 9 stands for and change all “if” to “when”.  Appropriate correction is required.
Claim(s) 3 is/are objected to because of the following informalities:  delete “the” in “the SMS” in line 3 since there are two “SMS over NAS” in claim 1 and change “if” to “when”.  Appropriate correction is required.
Claim(s) 4 is/are objected to because of the following informalities:  de-indent the receiving step and indicate what “NAS” on line 9 stands for and change “the ability” to “an ability” in line 9.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “if” to “when”.  Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities:  add a comma after “indication” on line 7 and indicate what “NAS” on line 11 stands for and change all “if” to “when” and change “the SMS” in line 11 to “SMS”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  indicate what “NAS” on line 10 stands for and change “the ability” to “an ability” in line 10.  Appropriate correction is required.
Claim(s) 9 and 11 is/are objected to because of the following informalities:  change “Non-Access Stratum (NAS)” to “NAS”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “LTE” to “UE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, 9, 11,13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210168571 by Tang.

Regarding claim 6, Tang teaches a User Equipment (UE) comprising (fig. 11; ¶ 96, FIG. 11 is a schematic structural diagram of a UE): 
a transceiver configured to receive a Configuration Update Command message from an Access and mobility Management Function (AMF) (fig. 11, transceiver 1110; fig. 7, step 705, shows a UE receiving a UE Configuration update command from AMF); 
a processor configured to determine whether the Configuration Update Command message includes: acknowledgement indication, and Short Message Service (SMS) indication (fig. 11, processor 1100; ¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried, and the AMF may further indicate the UE to return a response message after completing the update; ¶ 110, UE receives the SMS over NAS capability update triggered by a mobility management function; ¶ 111, updating the SMS over NAS capability of the UE according to the requirement of the mobility management function. That is, the UE updates the SMS over NAS capability of the UE according to the SMS over NAS capability update triggered by the mobility management function; fig. 7, shows after receiving the UE Configuration update command at step 705, at step 706, the UE sends a UE Configuration update complete to the AMF)
wherein the transceiver is further configured to send a Configuration Update Complete message to the AMF if the Configuration Update Command message includes the acknowledgement indication (fig. 11, transceiver 1110; ¶ 141, Step 705: the AMF, through the configuration update procedure…the AMF may further indicate the UE to return a response message after completing the update; fig. 7, shows after receiving the UE Configuration update command at step 705, at step 706, the UE sends a UE Configuration update complete to the AMF); 
and the processor is configured to consider that the SMS over NAS is not allowed for the UE if the SMS indication indicates that the UE is not available for SMS over NAS (fig. 11, processor 1100; ¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried; ¶ 111, updating the SMS over NAS capability of the UE according to the requirement of the mobility management function. That is, the UE updates the SMS over NAS capability of the UE according to the SMS over NAS capability update triggered by the mobility management function; ¶ 135, triggers the change in SMS over NAS capability due to the change in operator configuration. For example, the AMF judges and decides to change the original SMS over NAS allowed via both 3GPP access and non-3GPP access to the SMS over NAS not allowed; ¶ 4, Table 1, indicating the support capability of the SMS over NAS; Table 1 shows SMS over NAS not allowed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Tang’s one or more other embodiments teachings. The motivation is solving the problem that the network side cannot update the SMS capability (Tang ¶ 18). 

Regarding claim 7, Tang teaches an Access and mobility Management Function (AMF) comprising (fig. 10; ¶ 95, FIG. 10 is a schematic structural diagram of a mobility management function; ¶ 99, the mobility management function may be the AMF): 
a transceiver configured to: send a Configuration Update Command message to a User Equipment (UE), the Configuration Update Command message including: acknowledgement indication, and Short Message Service (SMS) indication (fig. 10, transceiver 1010; fig. 7, step 705, shows a UE receiving a UE Configuration update command from AMF; ¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried, and the AMF may further indicate the UE to return a response message after completing the update); 
and receive a Configuration Update Complete message from the UE (¶ 141, Step 705: the AMF, through the configuration update procedure…the AMF may further indicate the UE to return a response message after completing the update; fig. 7, shows after receiving the UE Configuration update command at step 705, at step 706, the UE sends a UE Configuration update complete to the AMF), 
wherein the SMS indication is included in the Configuration Update Command message in a case where the ability for the UE to use SMS over NAS has changed (¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried; ¶ 111, updating the SMS over NAS capability of the UE according to the requirement of the mobility management function. That is, the UE updates the SMS over NAS capability of the UE according to the SMS over NAS capability update triggered by the mobility management function; ¶ 135, triggers the change in SMS over NAS capability due to the change in operator configuration. For example, the AMF judges and decides to change the original SMS over NAS allowed via both 3GPP access and non-3GPP access to the SMS over NAS not allowed; ¶ 4, Table 1, indicating the support capability of the SMS over NAS; Table 1 shows SMS over NAS not allowed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Tang’s one or more other embodiments teachings. The motivation is solving the problem that the network side cannot update the SMS capability (Tang ¶ 18). 

Regarding claim 13, Tang teaches the UE according to claim 6, wherein the SMS indication indicates ability for the UE to use SMS over NAS has changed (Tang ¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried; ¶ 135, triggers the change in SMS over NAS capability due to the change in operator configuration. For example, the AMF judges and decides to change the original SMS over NAS allowed via both 3GPP access and non-3GPP access to the SMS over NAS not allowed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Tang’s one or more other embodiments teachings. The motivation is solving the problem that the network side cannot update the SMS capability (Tang ¶ 18). 

Claims 9, 11, and 15 recite similar limitations of claim 13 and are thus rejected under similar rationale.

Claims 1 and 4 recite similar limitations of claims 6 and 7, respectively and are thus rejected under similar rationale.

Regarding claim 3, Tang teaches the method according to claim 1, wherein the UE does not request to use the SMS over NAS if the SMS indication indicates that the UE is not allowed for SMS over NAS (given non-patentable weight since the condition is not met. See MPEP 2111.04(II). However, in the event that Applicant amends this claim to recite that the condition is met, Tang teaches this limitation. Tang ¶ 141, Step 705: the AMF, through the configuration update procedure, updates the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried; ¶ 135, triggers the change in SMS over NAS capability due to the change in operator configuration. For example, the AMF judges and decides to change the original SMS over NAS allowed via both 3GPP access and non-3GPP access to the SMS over NAS not allowed; abstract, SMS over NAS ability update can be triggered by means of a network side, preventing the UE from making an erroneous SMS transmission attempt; ¶ 116, The update of the SMS over NAS capability can be triggered by the network side, avoiding the UE from making a wrong attempt to send short messages; ¶ 4, Table 1, indicating the support capability of the SMS over NAS; Table 1 shows SMS over NAS not allowed; fig. 3, shows that after the UE sends a UE Configuration update complete message to the AMF, the UE does not perform further operations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Tang’s one or more other embodiments teachings. The motivation is solving the problem that the network side cannot update the SMS capability (Tang ¶ 18). 

Regarding claim 5, Tang teaches the method according to claim 4, wherein the AMF accepts use of the SMS over NAS by the UE if the SMS indication indicates that the UE is available for SMS over NAS (given non-patentable weight since the condition is not met. See MPEP 2111.04(II). However, in the event that Applicant amends this claim to recite that the condition is met, Tang teaches this limitation. Tang ¶ 125, Step 601: the AMF determines that the original SMS over NAS needs to be updated, for example, changing from the SMS over NAS allowed via both 3GPP access and non-3GPP access to the SMS over NAS allowed via 3GPP access only; ¶ 129, Step 604: the AMF updates, through the configuration update procedure, the SMS over NAS support capability of the UE, and the updated indication information of the SMS over NAS is carried; ¶ 131, Step 606: the UE initiates a registration update procedure to re-negotiate the SMS over NAS support capability with the network; fig. 6, shows UE and AMF doing registration procedure at step 606; ¶ 9, the registration procedure is completed, and the AMF activates the SMS service of the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Tang’s one or more other embodiments teachings. The motivation is solving the problem that the network side cannot update the SMS capability (Tang ¶ 18). 

Claim(s) 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang and in view of US 20190053308 by Castellanos Zamora et al. (hereinafter Castellanos).

Regarding claim 12, Tang teaches the LTE according to claim 6.
Although Tang teaches the acknowledgement indication indicates that acknowledgement is requested to the UE (Tang ¶ 141, Step 705: the AMF, through the configuration update procedure…the AMF may further indicate the UE to return a response message after completing the update; fig. 7, shows after receiving the UE Configuration update command at step 705, at step 706, the UE sends a UE Configuration update complete to the AMF) and the Configuration Update Command message, Tang does not explicitly disclose the acknowledgement indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE.
Castellanos in the same or similar field of endeavor teaches an acknowledgement indication indicates that acknowledgement for a Configuration Update Command message is requested to a UE (¶ 92, AMF 56 includes in the UE Configuration Update Command 252 also a UE Configuration Update cause indicating whether the UE 51 shall acknowledge the command). By modifying Tang’s teachings of the acknowledgement indication indicates that acknowledgement is requested to the UE and the Configuration Update Command message with Castellanos’s teachings of an acknowledgement indication indicates that acknowledgement for a Configuration Update Command message is requested to a UE, the modification results in the acknowledgement indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s teachings with Castellanos above teachings. The motivation is to confirm that a Configuration Update Command has been received. Known work in one field of endeavor (Castellanos prior art) may prompt variations of it for use in either the same field or a different one (Tang prior art) based on design incentives (confirm that a Configuration Update Command has been received) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claims 8, 10, and 14 recite similar limitations of claim 12 and are thus rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210152984 by Kaura discloses a UE receives from an AMF a configuration update command message containing a SMS changed IE which indicates SMS over NAS has changed;
US 20200413241 by Park et al discloses a UE receives from an AMF a configuration update command message containing an acknowledgement is requested IE and the UE sends to the AMF a configuration update complete message;
US 20200196130 by Tamura et al. discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message;
US 20190268835 by Shan et al. discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message;
US 20190261185 by Velev discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message;
US 20190254094 by Babu et al. discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message;
US 20190200285 by Velev et al. discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message; and
US 20190116486 by Kim et al. discloses a UE receives from an AMF a configuration update command message containing an acknowledgement to the configuration update command message is requested and the UE sends to the AMF a configuration update complete message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476